DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 11, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “contact quantum computing service to determine if a quantum computing circuit is ready for transport to the first or second quantum hardware provider location 

Claim 3 recites the limitation “the provider network”.  There is insufficient antecedent basis for this limitation in the claim.  Examiner is interpreting “the provider network” as being the same as “the service provider network” for the purposes of examination against the prior art.

Claims 11, 18 have the same “a quantum computing circuit” limitation as claim 2 and are rejected for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3-8, 10, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rigetti et al. (WO 2019/222748, hereinafter Rigetti; see IDS dated 6/7/2021).

Regarding claim 1, Rigetti teaches a system (computing system 100 – Rigetti ¶0017) comprising: 
one or more computing devices of a service provider network, wherein the one or more computing devices are configured to implement a quantum computing service (computing environment 101… includes a server 108, quantum processor units 103A, 103B and other computing resources 107 – Rigetti ¶0018; 101 can provide services to the access nodes 110 – Rigetti ¶0019; access nodes 110B, 110C and the QPU 103 each have a remote data connection to the server 108… the remote data connection in FIG. 1 is provided by a wide area network 120 – Rigetti ¶0021; 108 can delegate computational tasks to the quantum processor units – Rigetti ¶0022); 
a first edge computing device of the service provider network located at a location of a first quantum hardware provider (quantum processor unit 103A… includes controllers 106A, signal hardware 104A, and a quantum processor cell 102A – Rigetti ¶0033); and 
a second edge computing device of the service provider network located at a location of a second quantum hardware provider (quantum processor unit 103B… includes controllers 106B, signal hardware 104B, and a quantum processor cell 102B – Rigetti ¶0033); 
wherein the first quantum hardware provider and the second quantum hardware provider are configured to execute quantum computing circuits using quantum computers based on different quantum computing technologies (computing platforms with heterogenous quantum processors – Rigetti ¶0002; one or more QPUs chosen from a nuclear spin QPU, an electron spin QPU, an ion trap QPU, a photonic QPU, a topological QPU, a superconducting circuit QPU, etc. – Rigetti ¶0014); and 

receive one or more quantum computing circuits to be executed on a quantum computer at the first or second hardware provider location (controllers 106A include memory… that store quantum machine instructions… the quantum machine instructions are received from the server 108 – Rigetti ¶0043); 
schedule availability on the quantum computer for executing the one or more quantum computing circuits (the controllers 106A include one or more clocks… operations performed by the controllers 106A may be scheduled for execution over a series of clock cycles – Rigetti ¶0045); 
store the one or more quantum computing circuits in a local queue of the first or second edge computing device (controllers 106A include memory… that store quantum machine instructions – Rigetti ¶0043); and 
submit the one or more quantum computing circuits to the quantum computer at the first or second quantum hardware provider location for execution during the scheduled availability (the controllers 106A can interpret the quantum machine instructions and generate a hardware-specific control sequences [sic] configured to execute the operations proscribed by the quantum machine instructions.  For example, the controllers 106A may generate control information that is delivered to the signal hardware 104A and converted to control signals that control the quantum processor cell 102A – Rigetti ¶0044).

Regarding claim 3, Rigetti teaches wherein the first and second edge computing device are further configured to: 
receive results of the execution of the one or more quantum computing circuits from the quantum computer at the first or second quantum hardware provider location (the controllers 106A qubit readout operations performed by the quantum processor unit 103A – Rigetti ¶0042); and 
cause the results to be stored in a storage service of the provider network implemented using storage devices remote from the location of the first or second quantum hardware provider (the server 108 can receive, from each computing resource, output data from the execution of each computing job.  Based on the output data, the server 108 may… perform another type of action – Rigetti ¶0025; running instructions on quantum hardware of the first QPU and storing the output in shared classical memory – Rigetti ¶0055; certain features that are described in this specification or shown in the drawings in the context of separate implementations can also be combined. Conversely, various features that are described or shown in the context of a single implementation can also be implemented in multiple embodiments separately or in any suitable sub-combination… the separation of various system components in the implementations described above should not be understood as requiring such separation in all implementations, and it should be understood that the described program components and system can generally by integrated together in a single product or packaged into multiple products – Rigetti ¶0066-¶0067; Rigetti thus teaches the possibility of “storing” at the server instead of at the shared memory as explicitly taught; Rigetti FIG.1 shows that server 108 is remote from QPU 103C).

Regarding claim 4, Rigetti teaches further comprising: 
a dedicated physical network connection connecting the first or second edge computing device to a router of the service provider network located at a location remote from the location of the first or second quantum hardware provider (QPU 103C each have a remote data connection to the server 108… provided by a wide area network 120, such as, for example, the Internet [the Internet inherently comprises routers as claimed] – Rigetti ¶0021); and 
local to server 108].

Regarding claim 5, Rigetti teaches wherein the different quantum computing technologies, used by the first and second quantum hardware provider, comprise two or more of: a quantum annealing based quantum computer; an ion trap based quantum computer; a superconducting based quantum computer; or a photon based quantum computer (one or more QPUs chosen from a nuclear spin QPU, an electron spin QPU, an ion trap QPU, a photonic QPU, a topological QPU, a superconducting circuit QPU, etc. – Rigetti ¶0014; a quantum processor unit… can operate using adiabatic or annealing models for quantum computing – Rigetti ¶0031).

Regarding claim 6, Rigetti teaches wherein the one or more computing devices that implement the quantum computing service are configured to: 
receive one or more quantum computing objects defined in an intermediate representation (the server 108 or the computing environment 101 can expose the quantum machine instruction library to the access nodes 110 through a set of application programming interfaces – Rigetti ¶0029); and 
translate the one or more quantum computing objects into a the one or more quantum circuits having a particular format corresponding to a type of quantum computing technology used by the quantum computer at the first or second quantum hardware provider location (the controllers 106A can interpret the quantum machine instructions and generate a hardware-specific control sequences configured to execute the operations – Rigetti ¶0044; certain features that are described in this specification or shown in the drawings in the context of separate implementations can also be combined. Conversely, various features that are described or shown in the context of a single any suitable sub-combination… the separation of various system components in the implementations described above should not be understood as requiring such separation in all implementations, and it should be understood that the described program components and system can generally by integrated together in a single product or packaged into multiple products – Rigetti ¶0066-¶0067; Rigetti thus teaches the possibility of “translating” at the server instead of at the controller as explicitly taught).

Regarding claim 7, the edge computing device comprises the same limitations as the system disclosed in claim 1, so the same rejection rationale is applicable.

Regarding claim 8, Rigetti teaches wherein the edge computing device is configured with a quantum hardware provider specific quantum machine image configured to interface with the local network of the quantum hardware provider to coordinate scheduling the availability and to coordinate receiving results of the execution of the one or more quantum computing circuits by the quantum computer at the quantum hardware provider location (the other computing resources 107 may include additional quantum computing resources (e.g.,… quantum virtual machines (QVMs) – Rigetti ¶0023; such a virtual QPU with the same functions as QPU 103A would include the functions of controller 106A and read on the claimed limitations).

Regarding claim 10, the edge computing device comprises the same limitations as the system disclosed in claim 3, so the same rejection rationale is applicable.

Regarding claim 16, the edge computing device comprises the same limitations as the system disclosed in claim 6, so the same rejection rationale is applicable.

Regarding claim 17, the non-transitory computer-readable media comprises the same limitations as the system disclosed in claim 1, so the same rejection rationale is applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 11, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rigetti in view of MPEP § 2143.

Regarding claim 2, Rigetti teaches wherein the first and second edge computing devices are further configured to: 
contact quantum computing service to determine if a quantum computing circuit is ready for transport to the first or second quantum hardware provider location where the first or second edge computing device is located (the server 108 may select a particular quantum process unit (QPU) or other computing resource based on availability of the resource – Rigetti ¶0028; certain features that are described in this specification or shown in the drawings in the context of separate implementations can also be combined. Conversely, various features that are described or shown in the context of a single implementation can also be implemented in multiple embodiments separately or in any suitable sub-combination… the separation of various system components in the implementations described above program components and system can generally by integrated together in a single product or packaged into multiple products – Rigetti ¶0066-¶0067; Rigetti thus teaches the possibility of “checking availability” at the controller instead of at the server as explicitly taught).
Rigetti does not teach wherein the one or more quantum computing circuits are transported from the quantum computing service to the first or second edge computing devices via a non-public API of the quantum computing service.  Rigetti teaches the use of public APIs to transfer quantum computing instructions from the access nodes to the QPU via the server (Rigetti ¶0029) but does not teach the use of non-public APIs.
Examiner notes, however, that all APIs can be categorized as either “public” or “non-public” APIs by definition.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Rigetti to comprise the non-public API limitation as claimed, because it would be obvious to try; given a possible need for privacy (such as a private network as taught in Rigetti ¶0021), and given that APIs are either “public” or “non-public”, it would have been obvious for one of ordinary skill in the art to try the known potential solution of a non-public API with a reasonable expectation of success; see MPEP § 2143.

Regarding claim 11, the edge computing device comprises the same limitations as the system disclosed in claim 2, so the same rejection rationale is applicable.

Regarding claim 18, the non-transitory computer-readable media comprises the same limitations as the system disclosed in claim 2, so the same rejection rationale is applicable.



Regarding claim 20, the non-transitory computer-readable media comprises the same limitations as the system disclosed in claim 6, so the same rejection rationale is applicable.

Claims 9, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rigetti in view of Karalekas et al. (US 2021/0357797, hereinafter Karalekas).

Regarding claim 9, Rigetti does not teach wherein the edge computing device is configured to be shipped to a selected quantum hardware provider as a pre-configured edge computing device, pre-configured with a quantum machine image specific to the selected quantum hardware provider.  Rigetti teaches its computing environment providing services to access nodes (Rigetti ¶0019) and its server acting as a host for a cloud-based quantum computing environment (Rigetti ¶0025), but does not teach a pre-configured edge computing device as claimed.
Karalekas, however, in the same field of endeavor, teaches providing services to user devices (Karalekas ¶0025) where an example host server includes a quantum machine image (QMI) that includes a programming environment and software development kit (SDK) (Karalekas ¶0069) and the QMI is stored with default configuration settings as a preconfigured execution environment (Karalekas ¶0071); the server is installed as part of a system that includes a rack (Karalekas ¶0072).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Rigetti to comprise the pre-configured limitation as claimed, in order to improve resource utilization and reduce the overall time required to execute programs in a computing environment that utilizes one or more QPUs (Karalekas ¶0016).

Regarding claim 12, Rigetti teaches wherein the program instructions, when executed on or across the one or more processors, further cause the one or more processors to: 
receive, via the quantum computing service, a hybrid quantum computing algorithm comprising classical computing portions and quantum computing portions (a hybrid quantum-classical computing platform… data from a first QPU in a first classical local memory – Rigetti ¶0016); and
coordinate execution of the quantum computing portions on the quantum computer at the quantum hardware provider location where the edge computing device is located (101 operates as a hybrid computing environment, and the server 108 operates as a host system for the hybrid environment… 108 can allocate quantum computing resources – Rigetti ¶0027).
Rigetti does not teach execute the classical computing portions on a virtual machine implemented on classical computing hardware of the edge computing device.  Rigetti teaches executing classical computing portions on classical computing hardware (Rigetti ¶0027), but does not teach that said classical computing hardware has a virtual machine as claimed.
Karalekas, however, in the same field of endeavor, teaches providing services to user devices (Karalekas ¶0025) where a virtual machine image (VMI) includes a preconfigured user programming environment for hybrid classical/quantum computing and the VMI is configured to operate on a classical processing unit with a low-latency link to a quantum processing unit (Karalekas ¶0146).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Rigetti to comprise the VM limitation as claimed, in order to improve resource utilization and reduce the overall time required to execute programs in a computing environment that utilizes one or more QPUs (Karalekas ¶0016).

receive, from each computing resource, output data from the execution of each computing job.  Based on the output data, the server 108 may… perform another type of action – Rigetti ¶0025; running instructions on quantum hardware of the first QPU and storing the output in shared classical memory – Rigetti ¶0055; certain features that are described in this specification or shown in the drawings in the context of separate implementations can also be combined. Conversely, various features that are described or shown in the context of a single implementation can also be implemented in multiple embodiments separately or in any suitable sub-combination… the separation of various system components in the implementations described above should not be understood as requiring such separation in all implementations, and it should be understood that the described program components and system can generally by integrated together in a single product or packaged into multiple products – Rigetti ¶0066-¶0067; Rigetti thus teaches the possibility of “storing” at the server instead of at the shared memory as explicitly taught).

Regarding claim 14, Rigetti and Karalekas teach wherein the program instructions, when executed on or across the one or more processors, further cause the one or more processors to: 
instantiate a first virtual machine [see VM taught by Karalekas ¶0146] to receive the one or more quantum computing circuits, schedule availability, and submit the one or more quantum computing circuits [see controller 106A taught by Rigetti ¶0043-¶0045]; and 


Regarding claim 15, Rigetti teaches wherein the program instructions, when executed on or across the one or more processors, further cause the one or more processors to: 


Rigetti does not teach where this is done by instantiating a first and second virtual machine as claimed. Rigetti teaches that controllers may include digital computing hardware as well as “additional or different features and components” (Rigetti ¶0041), but does not specifically teach VMs.
Karalekas, however, in the same field of endeavor, teaches providing services to user devices (Karalekas ¶0025) where a virtual machine image (VMI) includes a preconfigured user programming environment for hybrid classical/quantum computing and the VMI is configured to operate on a classical processing unit with a low-latency link to a quantum processing unit (Karalekas ¶0146).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/698,737 (reference application) in view of Rigetti, Karalekas, and the MPEP.  In this case, the claims of the present application can be interpreted as being a narrower version of the claims of the reference application with regards to the claimed “first edge computing device” and “second edge computing device”, with Rigetti, Karalekas, and the MPEP teaching the narrower limitations.  For example, by comparing claim 1 of both the present and the reference application:

Claim 1 of the present application
Claim 1 of the reference application
A system comprising: one or more computing devices of a service provider network, wherein the one or more
computing devices are configured to implement a quantum computing service; a first edge computing device of the service provider network located at a location of a first quantum hardware provider; and 
a second edge computing device of the service provider network located at a location of a second quantum hardware provider; 
wherein the first quantum hardware provider and the second quantum hardware provider are configured to execute quantum computing circuits using quantum computers based on different quantum computing technologies; and 
wherein the first and second edge computing devices are configured to: 
receive one or more quantum computing circuits to be executed on a quantum computer at the first or second hardware provider location; 
schedule availability on the quantum computer for executing the one or more quantum computing circuits; 
store the one or more quantum computing circuits in a local queue of the first or second edge computing device; and 
submit the one or more quantum computing circuits to the quantum computer at the first or second quantum hardware provider location for execution during the scheduled availability.
A system comprising:
one or more computing devices of a service provider network, wherein the one or more computing devices are configured to implement a quantum computing service;
a first edge computing device of the service provider network located at a location of a first quantum hardware provider; and
a second edge computing device of the service provider network located at a location of a second quantum hardware provider;
wherein the first quantum hardware provider and the second quantum hardware provider are configured to execute quantum computing circuits using quantum computers based on different quantum computing technologies;
wherein the one or more computing devices configured to implement the quantum computing service are configured to:
receive, from a customer of the quantum computing service, a definition of a quantum computing object to be executed;
select at least one of the first or second quantum hardware providers to execute the quantum computing object;
submit a quantum circuit corresponding to the quantum computing object to a selected one or more of the quantum hardware providers via the first or second edge computing device located at the respective locations of the selected one or more quantum hardware providers;
receive results of executing the quantum circuit on a quantum computer of the selected one or more quantum hardware providers;
store the results of executing the quantum circuit; and
provide a notification to the customer that execution of the quantum computing object has been completed.


Claim 1 of the reference application claims all the limitations of claim 1 of the present application except for the limitations “schedule availability on the quantum computer for executing the one or more quantum computing circuits” and “store the one or more quantum computing circuits in a local queue of the first or second edge computing device”.  However, as Rigetti teaches said limitations (see rejections under 35 U.S.C. § 102 above), claim 1 of the present application is unpatentable over claim 1 of the reference application in view of Rigetti.
The other claims of the present application are likewise unpatentable for similar reasons.  Furthermore, some dependent claims, such as claim 5 of the present application and claim 3 of the reference application, recite identical limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Similarly, claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/698,674 in view of Rigetti, Karalekas, and the MPEP in the same manner as set forth in the preceding paragraph.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Richardson et al.	US 10,817,337		Quantum computing patent held by Applicant
Gunnels et al.		US 2021/0201189	Scheduling quantum computing jobs
Rigetti et al.		WO 2020/072819	Subdividing quantum computing parcels for sale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682. The examiner can normally be reached Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441